Citation Nr: 1707992	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  07-39 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for degenerative arthritis of the lumbar spine.

2. Entitlement to service connection for radiculopathy in the right lower extremity, to include as secondary to back and hip disabilities. 

3. Entitlement to service connection for radiculopathy in the left lower extremity, to include as secondary to back and hip disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and R. N.
ATTORNEY FOR THE BOARD

R. Tayeh, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from August 1967 to March 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which denied an increased evaluation for the Veteran's lumbar spine disability. 

The Veteran and his friend R. N. testified at a July 2012 Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the claims folder. 

In April 2015, the Board denied the claim for an increased rating for a lumbar spine disability, to include consideration for separate evaluations for radiculopathy in both lower extremities.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  By the way of a July 2015 Order, the Court endorsed a Joint Motion for Partial Remand, vacated the April 2015 Board decision denying entitlement to increased rating for lumbar spine disability, and remanded the matter for action complying with the joint motion. 

In February 2016, the Board remanded the appeal for additional development.  The case has since returned to the Board.  

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's degenerative arthritis of the lumbar spine was not manifested by forward thoracolumbar flexion to 60 degrees or less, a combined range of thoracolumbar motion less than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, ankylosis, neurological abnormalities, or incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.

2.  A preponderance of the evidence is against a finding that the Veteran currently has, or has had during the pendency of the claim, radiculopathy of the right lower extremity.

3.  A preponderance of the evidence is against a finding that the Veteran currently has, or has had during the pendency of the claim, radiculopathy of the left lower extremity.


CONCLUSIONS OF LAW

1.  For the entire period on appeal the criteria for an increased rating higher than 10 percent for the Veteran's degenerative arthritis of the lumbar spine have not been met.  38 U.S.C.A. §§ 1110, 1131, 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5237-43 (2016). 

2.  Service connection for radiculopathy of the right lower extremity is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309.

3.  Service connection for radiculopathy of the left lower extremity is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) as amended, along with implementing regulations, impose obligations on VA to notify and to assist claimants in developing information and evidence necessary to substantiate their claims.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

With respect to VA's duty to notify, the RO provided pre-adjudication VCAA notice by letter in January 2007.  The Board acknowledges that the Veteran was not provided with notice of how to substantiate a claim for service connection for a disability on a secondary basis prior to initial adjudication of the service connection claims.  Nevertheless, the Board finds that any prejudice due to such error has been overcome in this case based on (1) communications sent to the Veteran over the course of this appeal, and (2) the arguments raised by the Veteran and his representative demonstrating actual knowledge of the requirements for establishing service connection on a secondary basis.  Thus, it is reasonable to expect that the Veteran understood what was needed to prevail since there was a timely curing of the notice defect.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for there to be no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  VA has satisfied its duty to notify.

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  See 38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  Service personnel records, service treatment records, post-service VA and Naval medical treatment records, and lay evidence have been associated with the record.  As directed by the February 2016 Board Remand, the AOJ updated the claims file with outstanding VA treatment records dated through June 2016.

Further, the Veteran was afforded VA examinations in February 2007, September 2011, June 2013, and April 2016, all during the appeal period.  Each examiner conducted an in-person examination of the Veteran, taking into account the available medical and lay evidence of record and offering opinions supported by rationale.  The Board notes that the June 2013 examination served as the basis for the Board's April 2015 denial of the Veteran's lumbar spine claim.  As noted above, the Court endorsed a Joint Motion for Partial Remand and vacated the Board's April 2015 denial.  In the Joint Motion for Partial Remand, the parties agreed that the June 2013 examination was inadequate for rating purposes.  Specifically, VA regulations provide that the joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint (not applicable to the spine).  38 C.F.R. § 4.59.  While the VA examiner recorded the Veteran's range of motion, the report does not specifically state whether testing in accordance with this VA regulation was performed, and is therefore ambiguous on whether this level of testing was done.

Subsequent to the February 2016 Board Remand, the Veteran was afforded a new VA examination in April 2016.  The April 2016 examiner conducted an in-person examination of the Veteran, taking into account the available medical and lay evidence of record and offering an opinion supported by rationale sufficient to allow the Board to render an informed decision.  Also, the examiner tested the lumbar spine for pain on active range of motion and in weight-bearing and nonweight-bearing.  The examiner also appeared to find that passive testing was not medically indicated.  Thus, the Board finds that this examination substantially complies with the guidelines set out in 38 C.F.R. § 4.59 and is otherwise adequate.  See Burton v. Shinseki, 25 Vet.App. 1, 5 (2011).  For these reasons, the Board finds that its prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As noted above, the Veteran and R. N. testified at a July 2012 Travel Board hearing.  During that hearing, the undersigned VLJ clarified the issues on appeal, identified potential evidentiary deficits, and clarified the types of evidence that the Veteran would need to support his claim.  The actions of the undersigned VLJ supplement the VCAA and comply with any related duties owed during a hearing. 38 C.F.R. § 3.103; see Bryant v. Shinseki, 23 Vet. App. 488 (2010).

VA has satisfied its duty to assist.

II.  Legal Criteria

Service Connection

A veteran is entitled to VA disability compensation if the facts establish that a disability resulted from disease or injury incurred in the line of duty or for aggravation of a preexisting injury in active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Generally, to establish a right to compensation for a disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997).

A disability that is secondary to a service-connected disease or injury shall be service-connected.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either proximately caused by, or proximately aggravated by, a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).


Increased Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  See generally 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.27.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  Where there is a question as to which of two evaluations shall be applied, VA will assign the higher evaluation if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  The Board will consider whether separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged ratings," regardless of whether a case involves an initial rating.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995).  As such, in evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206.

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis, although the regulation is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  See Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011) (pain may result in functional loss, but only if it limits the ability to "perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance.").

Disabilities of the spine are rated under either the General Formula for Diseases and
Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral
Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher rating.

Under the General Formula (for Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under the IVDS Formula) a 10 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  A 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is warranted for unfavorable ankylosis of entire spine.  38 C.F.R. § 4 71a, General Rating Formula for Diseases and Injuries of the Spine.  Objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately under an appropriate diagnostic code.  Id. at Note 1.

Under the IVDS Formula, a 10 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4 71a, Diagnostic Code 5243. 

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006). The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

III.  Factual Background

VA treatment records dated during the pendency of the claim describe the Veteran's frequent complaints of low back pain, and varied complaints of pain and numbness in both legs.  According to a February 2008 record, range of motion examination for the lower back showed forward flexion to 90 degrees.  There was no severe pain with range of motion testing, but there were decreased reflexes throughout.  The motor examination was normal.  A physical therapy note dated May 2008 noted minimal loss of range of motion in all planes, and normal motor and sensory exams.  According to a September 2008 progress note, a review of systems revealed lumbar flexion was to 80 degrees.  According to a November 2010 treatment record, the Veteran complained of low back pain and bilateral lower extremity pain.  In a subsequent November 2010 treatment record, the Veteran complained of chronic low back pain and requested physical therapy.  He denied any worsening of pain. The Veteran indicated that the pain was confined to his low back, and did not radiate into his lower extremities.  He also denied lower extremity numbness or weakness. 

November 2006 treatment records from the Naval Hospital note the Veteran's complaints of chronic low back pain with acute exacerbation following a shower that morning.  He described the pain as achy and dull.  He denied any shooting pain, numbness, or tingling in his legs.  He denied any bowel or bladder incontinence.  He denied erectile dysfunction.  On examination, there was some tenderness to palpation over the paraspinal region of the low back at about the lumbosacral junction.  He also had some pain with forward bending and side bending.  There was no pain with extension or twisting.  The Veteran had good range of motion in his back, but did complain of pain with movement.  Strength and pulses were intact bilaterally in the lower extremities.  Deep tendon reflexes and sensation were also intact bilaterally in the lower extremities.  X-ray imaging revealed degenerative changes, spurring in multiple vertebrae, particularly in L1 and L2.  Disk spaces and vertebral heights looked well-preserved.  The assessment was low back pain, probably lumbar strain.

According to a February 2007 VA examination report, the Veteran reported stiffness all the time and weakness with lifting.  He reported localized, aching pain that occurred two times per day and lasted for two hours each time.  He described the pain level as 6 out of 10 in severity and reported that the pain seemed to be getting worse.  He denied incapacitation due to his lumbar spine disability.  He described his functional impairment as not being able to lift as he did in the past.
On examination, the Veteran's posture and gait were within normal limits.  He did not require an assistive device for ambulation.  There was no evidence of radiating pain on movement.  Muscle spasm was absent.  There was no tenderness.  The straight leg raise test was negative bilaterally.  There was no ankylosis of the lumbar spine.  Forward flexion was to 90 degrees with pain; extension was to 30 degrees; right and left lateral flexion were to 30 degrees; right rotation was to 30 degrees; and left rotation was to 30 degrees with pain.  The examiner did not specifically indicate whether testing was for active or passive motion, or on weight-bearing or nonweight-bearing.  The joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination following repetitive use.  There were no signs of intervertebral disc syndrome (IVDS) with chronic and permanent nerve root involvement.  Neurological examination of the lower extremities revealed motor and sensory function within normal limits.  The right and left lower extremity reflexes revealed knee jerk and ankle jerk at 2+.  The examiner noted that the established diagnosis of low back strain had progressed to multilevel degenerative disc disease of the lumbar spine due to subjective back pain and objective X-ray imaging dated November 2006.

In his May 2007 Notice of Disagreement, the Veteran reported that he had constant pain and got only temporary relief with medication.  He reported that he could no longer work due to back and hip pain.  In his VA Form 9 Appeal, the Veteran reported numbness in both legs.  In a July 2011 submission, he requested a VA examination for his back and radiating leg pain secondary to his back.
According to a September 2011 VA examination report, the Veteran reported limitation in walking due to his back condition.  He indicated that he could walk 100 yards on average, which would take 30 minutes to accomplish.  He reported stiffness, spasms, and numbness.  He denied fatigue, decreased motion, or paresthesia, but he reported weakness of the legs.  He denied bowel or bladder problems.  The Veteran reported erectile dysfunction in relation to his back condition.  He described constant, moderate back pain which traveled to his knees and legs.  He explained that during flare-ups, he experienced limitation of motion.  He denied any incapacitating episodes in the past 12 months.  He described the following overall functional impairments:  back pain radiating to the toes, pain going up and down stairs, painful ankles and soles of feet, inability to walk long distances, and constant pain.

On examination, the Veteran's posture and gait were within normal limits.  His walk was steady, and he did not require any assistive devices for ambulation.  There was no evidence of radiating pain on movement.  There was no muscle spasm, tenderness, guarding of movement, atrophy, or weakness.  Muscle tone and musculature were normal.  The straight leg raise test was negative bilaterally. Lasegue's sign was negative.  There was no ankylosis of the thoracolumbar spine. Range of motion was within normal limits on all planes, without pain.  Repetitive range of motion was possible, with no additional limitation of motion.  The examiner did not specifically indicate whether testing was for active or passive motion, or on weight-bearing or nonweight-bearing.  The joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The neurological examination revealed no sensory deficits.  There was no lumbosacral motor weakness.  The bilateral lower extremity reflexes in the knee and ankle were 2+.  There were no signs of pathologic reflexes in the lower extremities; the reflexes were normal cutaneous reflexes.  There were no signs of IVDS with chronic and permanent nerve root involvement.  The effect of the Veteran's lumbar spine disability on his usual occupation was limitation from joint tissue flare-ups, which affected lifting, walking, standing, or prolonged sitting.

During the July 2012 Travel Board hearing, the Veteran testified that his back pain radiated into his hips, and sometimes his legs.  He stated that his back pain got to 8-9 out of 10 when he pushed a lawn mower or walked his dog.  He stated that if he walked too long he had to sit down, even if it was in the middle of the street, and because of this, he mostly stayed home.  He stated that he must sit on a stool in front of the sink in order to help his wife do the dishes because he could not do the task while standing.  He noted that he could not remember whether the September 2011 VA examiner used a goniometer to measure his range of motion.  R. N. testified that he has known the Veteran for 15-20 years and that he helped the Veteran with tasks like mowing the lawn and bringing in the groceries from the car.  R. N. stated that when the Veteran was a barber, he had to sit down all the time while cutting his hair.  R. N. stated that he and the Veteran are members of a local service organization and that the Veteran was not as active as he used to be as he could no longer go up the stairs to the organization's office, nor could he do volunteer activities that he had done in the past like pick up trash on highways.

According to a June 2013 VA examination report, the Veteran reported back pain at a level of 5-9 out of 10.  He indicated the average pain level was 6 out of 10.  He denied incontinence of bowel or bladder.  He reported erectile dysfunction that had been attributed to his diabetes.  He indicated that flare-ups affected prolonged walking, standing, or carrying heavy objects.  He reported decreased range of motion.  He denied any hospitalizations or surgeries for back pain.  He reported use of a cane.  As to effects on employment, the Veteran indicated that he could not walk more than one mile, stand more than 10 minutes, or carry more than 20 pounds. 

On examination, flexion was to 80 degrees with pain; extension was to 30 or more degrees without pain; right and left lateral flexion were to 30 degrees without pain; and right and left lateral rotation were to 30 degrees without pain.  There was no additional limitation in range of motion following repetitive-use testing.  The Veteran noted greater fatigue when his pain level was 9 out of 10, but otherwise denied any other limitations to functional ability during flare-ups.  The examiner did not specifically indicate whether testing was for active or passive motion, or on weight-bearing or nonweight-bearing.  The examiner noted that beyond the data results with repetitive range of motion testing in this report, it would be speculative to opine as to whether or not pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups.  The examiner noted the following functional limitations: excess fatigability, disturbance of locomotion, and interference with sitting, standing and/or weight-bearing.  The Veteran had tenderness to palpation and a nodularity over the right lower back of the suprailiac crest.  The Veteran had guarding and/or muscle spasm which did not result in an abnormal gait or spinal contour.  Muscle strength was 5 out of 5 on all planes, and there was no atrophy present.  Deep tendon reflexes were 1+ in the bilateral knee and ankle.  Sensory examination was normal, and the straight leg raise test was negative bilaterally.  The examiner noted radicular pain; there was mild intermittent pain and numbness in the bilateral lower extremities.  The Veteran did not have any other neurologic abnormalities.  The Veteran did not have IVDS.

The Veteran also underwent a peripheral nerves VA examination in June 2013.  The examiner found that the Veteran did not have a peripheral nerve condition.  The examiner noted that the Veteran reported an onset of a condition in his lower extremities in 2006/2007.  He reported that it began with his left foot being numb. He indicated that now both feet were numb.  He reported numbness, but no tingling or pain in both feet.  The Veteran's muscle strength was 5 out of 5.  He had mild numbness in the bilateral lower extremities.  His deep tendon reflexes were 1+.  His sensory examination was normal.  The examiner indicated that the sciatic nerve was not affected. 

The examiner explained that the Veteran developed some finger and foot numbness when he was diagnosed with diabetes around 2006 or 2007.  He noted that since that time, the Veteran had been placed on Metformin and has controlled his diabetes.  The Veteran did not have any more finger numbness and although he had some numbness of the bottom of his feet, the 5.07 out of 10gm monofilament test was positive for 5 out of 5 bilaterally.  This meant that the Veteran had good sensation on the sole and toes of his feet.  The examiner found no evidence of radiculopathy from the lower lumbar spine. 

The examiner further explained that during his last VA examination, the Veteran reported radicular pain from his back to his toes.  He had numbness, spasms, and stiffness.  He did not experience paresthesia.  The examiner noted that the Veteran was diagnosed with type II diabetes in 2006.  The examiner noted that when the Veteran was first diagnosed with diabetes, he experienced erectile dysfunction and numbness in his hand and lower extremities.  The examiner found that the Veteran had been well-controlled on Metformin for the last seven years, and although he had some foot numbness and some muscle spasms, they were not as bad as they had been in the past now that he had lost some weight and was well-controlled on Metformin.  The examiner further noted that the Veteran was told that his erectile dysfunction was due to his hypertension and type II diabetes, as it began being treated in 2003.  The examiner noted that the Veteran did not have peripheral neuropathy, as he could still get all five points on the microfilament test bilaterally. The examiner noted the Veteran complained of numbness down his extremities to his toes, but then later told the examiner that the numbness was in his toes only.  The examiner noted that the Veteran also complained of pain that radiated down into his lower extremities intermittently, but on further questioning, he reported pain in the left hip and occasional spasms in the muscles of his legs that he just has to stretch out.  The examiner found that the Veteran did not have any radicular pathologic findings on the present examination.  The examiner noted that although the Veteran had radicular symptoms, he did not have any peripheral neuropathy related to his back disability.

According to February 2015 brief, the Veteran's representative argued that the Veteran had radicular symptoms related to his back disability.  He also noted the Veteran reports of daily pain on a level of 5-9 out of 10, with 6 out of 10 being the average. The representative noted flare-ups, which impacted the Veteran's daily life, as well as disturbance of locomotion, guarding, and spasms.

According to an April 2016 VA examination report, the Veteran reported daily flare-ups of the thoracolumbar spine when walking or standing with the severity of pain ranging 6-7 out of 10.  He reported that the duration of the flare-ups lasted until he sat down for 30 minutes.  He reported experiencing a flare-up during the examination.  He reported having difficulty in bending and lifting things.  He denied radicular symptoms or hospitalization in the last year for his condition.  He reported using a cane on long walks.  The examiner noted that the Veteran did not bring a cane to the examination.  The Veteran reported functional limitations as not being able to stand for prolonged times.  He also reported that after leaving the Navy he was a barber, but that he had to quit in 2010 because he could not stand.  

On examination, forward flexion and extension were each to 90 degrees.  Right and left lateral flexion and right and left lateral rotation were all to 30 degrees.  No pain was noted on exam.  There was no evidence of pain with weight bearing and no evidence of localized tenderness or pain on palpation of the joints or associated soft tissues.  The Veteran was able to perform repetitive use with no loss of function or range of motion after three repetitions.  The examiner noted that the normal range of motion was determined by active measurement and thus there was no indication for passive range of motion testing.  After the repetitive motion was performed, the Veteran complained of upper back discomfort and got down on the floor and did several pushups with his knees on the ground until his upper back "popped."  The examiner noted that beyond the data resulted with repetitive range of motion testing in the report, it would be speculative to opine as to whether or not pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time.  As such, the examiner determined it would be speculative to describe any such additional limitation due to pain, weakness, fatigability or incoordination or additional range of motion loss due to pain on use or during flare-ups.

The examiner noted no guarding, muscle spasms, or muscle atrophy.  Muscle strength was normal on both sides.  The bilateral lower extremity reflexes in the knee and ankle were 1+.  The neurological examination revealed no sensory deficits.  The straight leg raise test was negative bilaterally. There was no radicular pain or any other signs or symptoms due to radiculopathy.  The examiner noted ankylosis of the spine.  There were no other neurologic abnormalities or findings related to the thoracolumbar spine.  The Veteran did not have IVDS.  The Veteran had no scars related to his condition.  

The examiner noted that although the Veteran complained of numbness in the soles of both feet, there was no objective evidence of a peripheral nerve disorder.  He opined that the Veteran's subjective complaint was not related to the Veteran's condition.  The examiner also noted that the Veteran did not complain of radiculopathy symptoms and that the neurologic exam was otherwise normal.  
 
In July 2016, the examiner issued an addendum to his April 2016 report, clarifying that the Veteran did not, in fact, have ankylosis of the spine and that the indication that he did in the April 2016 report was due to a typographical error.

IV.  Increased Rating for Lumbar Spine Disability

The Veteran seeks a higher evaluation for his lumbar spine disability, evaluated as 10 percent disabling.  He contends that his symptomatology is more severe than reflected by the criteria associated with his assigned disability rating. 

The Board finds that, for the entire period on appeal, the evidence showed that the Veteran's degenerative arthritis of the lumbar spine was not manifested by forward thoracolumbar flexion to 60 degrees or less; a combined range of thoracolumbar motion less than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; ankylosis; neurological abnormalities; or incapacitating episodes having a total duration of at least 2 weeks during a 12-month period.

For the entire period on appeal, regarding the criteria for orthopedic manifestations under the General Rating Formula, considering pain and functional loss due to pain, flexion was, at worst, to 80 degrees with pain.  These findings do not more nearly approximate or equate to limitation of flexion of the thoracolumbar spine to 60 degrees or less when considering additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, or incoordination, to include during flare-ups and with repeated use.  As limitation of flexion does not more nearly approximate to 60 degrees or less, and there is no evidence of ankylosis, a rating higher than 10 percent is not warranted under the General Rating Formula.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237-42.

The Board also finds that there is no basis for the assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  Competent medical evidence reflects that functional loss due to pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use is not equivalent to limitation of flexion of the thoracolumbar spine to 60 degrees or less, and that the assigned 10 percent rating properly compensated the Veteran for the extent of functional loss resulting from any such symptoms.  In this regard, the February 2007, September 2011, June 2013, and April 2016 VA examiners all found that repetitive range of motion was possible with no additional functional limitation. Moreover, the February 2007 and September 2011 examiners both found that the joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  In the June 2013 VA examination, the Veteran noted greater fatigue when his pain level was 9 out of 10, but otherwise denied any other limitations to functional ability during flare-ups.  The June 2013 and the April 2016 examiners noted that beyond the data results with repetitive range of motion testing in their reports, it would be speculative to opine as to whether or not pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups.  

As for whether a higher rating is warranted under the IVDS Formula, for the entire period on appeal, there is no evidence, either lay or medical, of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during a 12 month period.  In this regard, the February 2007, September 2011, June 2013, and April 2016 VA examiners all indicated that the Veteran did not have IVDS and there were no incapacitating episodes of spine disease.  Further, the Veteran has consistently denied having any incapacitating episodes throughout the pendency of the claim.

As to whether additional compensation for neurological impairment is warranted, the General Rating Formula requires consideration of neurological findings, to include bladder or bowel impairment, separate from orthopedic manifestations. The Board observes that although the Veteran had occasional complaints of radicular symptomatology in his lower extremities that will be addressed separately below.  As for erectile dysfunction, the Board notes that the Veteran's erectile dysfunction has been attributed to his hypertension and type II diabetes.  Additionally, there have not been any other neurological findings, to include bladder or bowel impairment, during the appeal period.

The Board has also considered the Veteran's statements that describe his pain and discomfort.  The Veteran is certainly competent to describe his observations and the Board finds that his statements are credible.  However, these lay statements are outweighed by the medical evidence of record, which, as indicated above, do not support an increased rating higher than 10 percent for the entire period on appeal, for the service-connected degenerative arthritis of the lumbar spine.

Accordingly, the preponderance of the evidence is against assignment of an increased rating higher than 10 percent for the entire period on appeal for the service-connected lumbar spine disability.  Therefore, this claim on appeal must be denied.  See 38 U.S.C.A. § 5107.

V.  Service Connection for Radiculopathy of the Bilateral Legs

The Veteran essentially contends that he suffers from radiculopathy in both his lower extremities and that this condition was caused by his service-connected lumbar back disability and/or a nonservice-connected hip disability.  

First, the competent and probative evidence is against a finding that radiculopathy of the bilateral lower extremities was caused or aggravated by the Veteran's service-connected lumbar back disability.
 
To the extent that the Veteran claims he has radiculopathy of the bilateral lower extremities, the Board notes that the Veteran is certainly competent to report observable symptomatology such as feeling numbness, pain (including radiating pain), and weakness in both his lower extremities.  See VA Form 9 Appeal; July 2012 Hearing Transcript; June 2013 VA Examination Report; February 2015 Appellant's Post-Remand Brief.  However, the diagnosis of radiculopathy and the determination as to its etiology are essentially medical questions.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Because the record does not indicate that the Veteran has medical expertise and training, the Board finds that the Veteran's lay opinion that he has radiculopathy in the bilateral extremities and that this condition was caused by his serviced-connected lumbar back disability are not competent and of no probative value. 

The Board finds that the Veteran's competent reports of his symptoms are outweighed by the medical evidence of record, which is both credible and highly probative.  In particular, the November 2006 Naval Hospital report and the February 2007, September 2011, June 2013, and April 2016 VA examination reports were produced by medical professionals who possess the specialized education, training, and experience necessary to render medical opinions.  Each of the VA examiners reviewed the claims file and took into account the Veteran's medical history and lay statements, and they offered medical opinions supported by rationale.

The November 2006 Naval Hospital treatment record notes that the Veteran denied shooting pain, numbness or tingling in his legs.  Upon examination the doctor found that deep tendon reflexes and sensation were intact bilaterally in the lower extremities.  As noted above, the February 2007, September 2011, and April 2016 VA examinations did not find any objective evidence of radiculopathy.  Although the June 2013 VA examiner found mild radicular symptoms of intermittent pain and numbness in the bilateral lower extremities, he concluded that the Veteran did not have any radiculopathy or peripheral neuropathy related to his back disability.

Second, the Veteran alleges that radiculopathy of the bilateral lower extremities is related to his hips.  However, the Board denied service connection for a bilateral hip disability in April 2015.  Thus, this theory of entitlement is moot.

Third, the competent and probative evidence is against a finding that radiculopathy of the bilateral lower extremities first manifested in service or that such disability is otherwise related to service.

The medical evidence unequivocally shows that the Veteran has not been diagnosed with radiculopathy of the bilateral lower extremities at any time during the course of the appeal.  The existence of a current disability is the cornerstone of a claim for VA disability compensation, and without a current disability, service connection is not warranted.  38 U.S.C.A. § 1110; see also Brammer, 3 Vet. App. at 225; Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection cannot be granted if the claimed disability does not exist).  

For the above reasons, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for radiculopathy of the right and left lower extremities, to include as secondary to back and hip disabilities.  Therefore, these claims on appeal must be denied.  See 38 U.S.C.A. § 5107.

VI.  Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected degenerative arthritis of the lumbar spine, which is manifested by pain and limitation of motion.  The ratings assigned contemplate these impairments.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Notably, the Veteran is also service connected for left knee degenerative joint disease, residuals of an appendectomy, and dermatitis.  Neither the Veteran nor his representative has indicated any specific service-connected disabilities which are not captured by the schedular evaluations of the Veteran's individual service-connected conditions.  The Board finds there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321 (b)(1).

Finally, the Board has considered whether this appeal raises a claim of entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447  (2009) (a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation).  The Board acknowledges the Veteran's statements describing the impact of his low back disability on his ability to work, to include the limitations he reported in his previous position as a barber.  However, the evidence does not indicate, nor has the Veteran alleged, that he is unable to maintain substantial employment of any type due to his service-connected disability.  Therefore, the Board finds that this appeal does not encompass a TDIU claim at this time.


ORDER

Entitlement to an evaluation in excess of 10 percent for degenerative arthritis of the lumbar spine is denied.

Entitlement to service connection for radiculopathy in the right lower extremity, to include as secondary to back and hip disabilities is denied.

Entitlement to service connection for radiculopathy in the left lower extremity, to include as secondary to back and hip disabilities is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


